DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-60, 86-87, 89-90, and 93 in the reply filed on 09/14/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for ” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder that is merely a substitute for the term "means" coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) (89-90) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Limitation
Corresponding structure
receiving motion state information associated with a user equipment (UE)
Fig. 3A: 344 & ¶s 64
estimating the location of the UE based on at least the motion state information
Fig. 3A: 342 & ¶ 63
transmitting, to a positioning entity, motion state information associated with the UE
Fig. 3A: 350&360 & ¶s 57 and 59


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 15-20, 26, 29-47, 49-51, 54, 57-60,  86-87, 89-90 and 93 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niesen et al Patent Application No. :( US 2017/0227656 A1) herein after referred as Niesen.
For claim 1, Niesen teaches a positioning entity, comprising:
 a memory (220 fig 2);
 at least one transceiver (202 fig 2); and
 at least one processor communicatively coupled to the memory and the at least one transceiver (214 fig 2), the at least one processor configured to:
 receive motion state information associated with a user equipment (UE) (paragraph [0035], lines 1-16 discloses the motion using measurement from the user equipment ), the motion state information indicating constraints on a location of the UE relative to a moveable object with which the UE is associated (paragraph [0048], lines 1-7 and 18-22 discloses the provides the constrains to the estimation of the position); and
 estimate the location of the UE based on at least the motion state information (paragraph [0048], lines  8-12).  
For claim 2, Niesen teaches the positioning entity, wherein the UE is attached to the moveable object or within the moveable object (paragraph [0042], lines 1-6).  
For claim 3, Niesen teaches the positioning entity, wherein the motion state information comprises a relative location of the UE on or in the moveable object (paragraph [0023], lines 1-3 disclosing the implementation of the ). 
For claim 4, Niesen teaches the positioning entity, wherein the relative location of the UE is provided in a local coordinate reference system associated with the moveable object (paragraph [0024], lines 1-6).  
For claim 5, Niesen teaches the positioning entity, wherein the motion state information further comprises a motion state of the moveable object (paragraphs [0023], lines 8-13 and  [0042], lines 1-6).
For claim 6, Niesen teaches the positioning entity, wherein the motion state of the moveable object comprises an orientation of the moveable object (paragraph [0042], lines 1-6), a trajectory of the moveable object, a path of the moveable object (paragraph [0037], lines 1-5), a set of possible positions of the moveable object, or any combination thereof (paragraph [0044], lines 6-10).  
For claim 7, Niesen teaches the positioning entity, wherein the relative location of the UE on or in the moveable object is relative to an articulating joint of the moveable object (paragraph [0072], lines 1-19), and wherein the motion state information comprises a threshold distance the UE can move relative to the articulating joint (paragraph [0072], lines 19-24). 
For claim 8, Niesen teaches the positioning entity, wherein the motion state information comprises a proximity constraint on the UE with reference to a position of the moveable object or another UE attached to the moveable object (paragraph [0048], lines 1-22). 
For claim 9, Niesen teaches the positioning entity, wherein the motion state information comprises a validity time period during which the motion state information is valid (paragraph [0048], lines 1-7).  
For claim 10, Niesen teaches the positioning entity, wherein the validity time period comprises an absolute period of time (paragraph [0065], lines 1-9)
For claim 11, Niesen teaches the positioning, wherein the validity time period is relative to at least one event associated with the UE, the moveable object, or both (paragraph [0049], lines 1-5). 
For claim 12, Niesen teaches the positioning entity, wherein the at least one event comprises a motion state of the moveable object changing, a location of the UE changing more than a threshold, or any combination thereof (paragraph [0072], lines 19-24).  
For claim 13, Niesen teaches the positioning entity, wherein the at least one processor is further configured to: receive location information for the UE during a positioning session with the UE, the location information based on one or more positioning measurements of one or more reference signals transmitted by the UE or received at the UE, wherein the at least one processor is configured to estimate the location of the UE further based on location information (paragraph [0033], lines 2-38).  
For claim 15, Niesen teaches the positioning entity,  wherein the location information comprises the one or more positioning measurements (paragraph [0009], lines 12-17).   
For claim 16, Niesen teaches the positioning entity, 16. (Original) The positioning entity of claim 15, wherein the at least one processor being configured to estimate comprises the at least one processor being configured to: calculate a location estimate of the UE based on the one or more positioning measurements of the one or more reference signals and known locations of transmitters of the one or more reference signals (paragraph [0048], lines 1-9); and refine the location estimate of the UE based on the constraints on the location of the UE relative to the moveable object (paragraph [0048], lines 9-22)
For claim 17, Niesen teaches the positioning entity, wherein the at least one processor being configured to refine comprises the at least one processor being configured to: update the location estimate of the UE to comply with the constraints on the location of the UE relative to the moveable object (paragraph [0047], lines 11-16).  
For claim 18, Niesen teaches the positioning entity, wherein the location 
information comprises an estimate of the location of the UE calculated by the UE using a UE-based positioning technique (paragraph [0009], lines 12-17). 
For claim 19, Niesen teaches the positioning entity, wherein the at least one processor being configured to estimate comprises the at least one processor being configured to: refine the estimate of the location of the UE based on the constraints on the location of the UE relative to the moveable object (paragraph [0048], lines 1-15).  
For claim 20, Niesen teaches the positioning entity, wherein the at least one processor is further configured to: determine whether or not an error associated with the UE has occurred based on the motion state information, the location information, or both (paragraph [0047], lines 28-30).  
For claim 26, Niesen teaches the positioning entity, wherein the at least one processor is further configured to: receive identifiers of a plurality of UEs, including the UE, associated with the moveable object (paragraphs [0033], lines 15-19 and  [0037], lines 8-9).  
For claim 29, Niesen teaches the positioning entity, wherein the constraints on the location of the UE relative to the moveable object apply to all of the plurality of UEs (paragraph [0048], lines 1-23).   
For claim 30, Niesen teaches the positioning entity, wherein the constraints on the location of the UE are constraints on locations and/or velocities of the plurality of UEs relative to each other (paragraph [0033], lines 22-38).
For claim 31, Niesen teaches the positioning entity, wherein the positioning entity is located at the UE(paragraph [0045], lines 1-7).  
For claim 32, Niesen teaches the positioning entity, wherein the positioning entity receives the constraints on the location of the UE relative to the moveable object from the UE (paragraph [0047], lines 20-28). 
For claim 33, Niesen teaches the positioning entity, wherein the positioning entity receives the constraints on the location of the UE relative to the moveable object from a controller device associated with the UE (paragraph [0047], lines 1-16).
For claim 34, Niesen teaches the positioning entity, wherein the moveable object comprises another UE, a plurality of UEs moving under one or more motion constraints relative to each other, a relay, a mobile base station, or other network node (paragraph [0031], lines 1-10). 
For claim 35, Niesen teaches a user equipment (UE), comprising:
 a memory (220 fig 2); 
at least one transceiver (202 fig 2); and 
at least one processor communicatively coupled to the memory and the at least one transceiver (214 fig 2), the at least one processor configured to: 
cause the at least one transceiver to transmit, to a positioning entity, motion state information associated with the UE (paragraph [0035], lines 1-16 discloses the motion using measurement from the user equipment ), the motion state information indicating constraints on a location of the UE relative to a moveable object with which the UE is associated (paragraph [0048], lines 1-7 and 18-22 discloses the provides the constrains to the estimation of the position). 
For claim 36, Niesen teaches the UE, wherein the UE is attached to the moveable object or within the moveable object (paragraph [0042], lines 1-6).
For claim 37, Niesen teaches the UE, wherein the motion state information comprises a relative location of the UE on or in the moveable object (paragraph [0023], lines 1-3 disclosing the implementation of the ).  
For claim 38, Niesen teaches the UE, wherein the relative location of the UE is provided in a local coordinate reference system associated with the moveable object (paragraphs [0023], lines 8-13 and  [0042], lines 1-6).
For claim 39, Niesen teaches the UE, wherein the motion state information further comprises a motion state of the moveable object (paragraphs [0023], lines 8-13 and  [0042], lines 1-6).
For claim 40, Niesen teaches the UE, wherein the motion state of the moveable object comprises an orientation of the moveable object (paragraph [0042], lines 1-6), a trajectory of the moveable object (paragraph [0037], lines 1-5), a path of the moveable object, a set of possible positions of the moveable object, or any combination thereof (paragraph [0044], lines 6-10). 
For claim 41, Niesen teaches the UE,  wherein the relative location of the UE on or in the moveable object is relative to an articulating joint of the moveable object (paragraph [0072], lines 1-19), and wherein the motion state information comprises a threshold distance the UE can move relative to the articulating joint (paragraph [0072], lines 19-24).
For claim 42, Niesen teaches the UE, wherein the motion state information comprises a proximity constraint on the UE with reference to a position of the moveable object or another UE attached to the moveable object (paragraph [0048], lines 1-22).  
For claim 43, Niesen teaches the UE, wherein the motion state information comprises a validity time period during which the motion state information is valid (paragraph [0048], lines 1-7). 
For claim 44, Niesen teaches the UE, wherein the validity time period comprises an absolute period of time (paragraph [0065], lines 1-9).  

For claim 45, Niesen teaches the UE, wherein the validity time period is relative to at least one event associated with the UE, the moveable object, or both (paragraph [0049], lines 1-5).
For claim 46, Niesen teaches the UE, wherein the at least one event comprises a motion state of the moveable object changing, a location of the UE changing more than a threshold, or any combination thereof (paragraph [0072], lines 19-24).  
For claim 47, Niesen teaches the UE, wherein the at least one processor is further configured to: cause the at least one transceiver to transmit, to the positioning entity, location information for the UE during a positioning session with the positioning entity, the location information based on one or more positioning measurements of one or more reference signals transmitted by the UE or received at the UE (paragraph [0033], lines 2-38).  
For claim 49, Niesen teaches the UE, wherein the location information comprises the one or more positioning measurements (paragraph [0009], lines 12-17).
For claim 50, Niesen teaches the UE, wherein the at least one processor is further configured to: receive, from the positioning entity, an estimate of a location of the UE based on the one or more positioning measurements of the one or more reference signals, known locations of transmitters of the one or more reference signals, and the constraints on the location of the UE relative to the moveable object (paragraph [0048], lines 1-15). 
For claim 51, Niesen teaches the UE,  wherein the location information comprises an estimate of the location of the UE calculated by the UE using a UE-based positioning technique (paragraph [0009], lines 12-17).   
For claim 54, Niesen teaches the UE, wherein the at least one processor is further configured to: receive identifiers of a plurality of UEs associated with the moveable object (paragraph [0048], lines 1-15). 
 For claim 57, Niesen teaches the UE, wherein the constraints on the location of the UE relative to the moveable object apply to all of the plurality of UEs (paragraph [0045], lines 1-7). 
For claim 58, Niesen teaches the UE, wherein the at least one processor is further configured to: transmit, to the positioning entity, the identifiers of the plurality of UEs and an identifier of the UE (paragraph [0047], lines 20-28).
For claim 59, Niesen teaches the UE, wherein the at least one processor is further configured to: receive the constraints on the location of the UE relative to the moveable object from a controller device (paragraph [0047], lines 1-16).
For claim 60, Niesen teaches the UE, wherein the moveable object comprises another UE, a plurality of UEs moving under one or more motion constraints relative to each other, a relay, a mobile base station, or other network node (paragraph [0031], lines 1-10).
For claim 86, Niesen teaches a method for wireless communication performed by a positioning entity, comprising:
 receiving motion state information associated with a user equipment (UE) (paragraph [0035], lines 1-16 discloses the motion using measurement from the user equipment), the motion state information indicating constraints on a location of the UE relative to a moveable object with which the UE is associated (paragraph [0048], lines 1-7 and 18-22 discloses the provides the constrains to the estimation of the position); and
 estimating the location of the UE based on at least the motion state information (paragraph [0048], lines  8-12). 
For claim 87, Niesen teaches a method for wireless communication performed by a user equipment (UE), comprising:
 transmitting, to a positioning entity, motion state information associated with the UE (paragraph [0035], lines 1-16 discloses the motion using measurement from the user equipment ), the motion state information indicating constraints on a location of the UE relative to a moveable object with which the UE is associated (paragraph [0048], lines 1-7 and 18-22 discloses the provides the constrains to the estimation of the position).  
For claim 89, Niesen teaches a positioning entity, comprising:
 means for receiving motion state information associated with a user equipment (UE) (paragraph [0035], lines 1-16 discloses the motion using measurement from the user equipment ), the motion state information indicating constraints on a location of the UE relative to a moveable object with which the UE is associated (paragraph [0048], lines 1-7 and 18-22 discloses the provides the constrains to the estimation of the position); and
 means for estimating the location of the UE based on at least the motion state information (paragraph [0048], lines  8-12).
  For claim 90, Niesen teaches a user equipment (UE), comprising: 
means for transmitting, to a positioning entity, motion state information associated with the UE (paragraph [0035], lines 1-16 discloses the motion using measurement from the user equipment ), the motion state information indicating constraints on a location of the UE relative to a moveable object with which the UE is associated (paragraph [0048], lines 1-7 and 18-22 discloses the provides the constrains to the estimation of the position).  
For claim 93, Niesen teaches a non-transitory computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising:
 at least one instruction instructing a user equipment (UE) to transmit, to a positioning entity, motion state information associated with the UE (paragraph [0035], lines 1-16 discloses the motion using measurement from the user equipment ), the motion state information indicating constraints on a location of the UE relative to a moveable object with which the UE is associated (paragraph [0048], lines 1-7 and 18-22 discloses the provides the constrains to the estimation of the position).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 24, 25, 52 and 53  are rejected under 35 U.S.C. 103 as being un-patentable over by Niesen et al Patent Application No. :( US 2017/0227656 A1) herein after referred as Niesen, in view of Walsh et al   US Patent Application No.:( US 10,843,332 B2)  herein after referred as Walsh.
For claims 24 and 52, Niesen disclose all the subject matter of the claimed invention with the exemption of the moveable object has a rigid body as recited in claims 24 and 52.
Walsh from the same or analogous art teaches the moveable object has a rigid body (Column 33, lines 37-42). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the moveable object has a rigid body as taught by Walsh into the Mobile platform positioning using satellite positioning  of Niesen.   
The moveable object has a rigid body can be modify/implemented by combining the moveable object has a rigid body with the device. This process is implemented as a hardware solution or as firmware solutions of Walsh into the Mobile platform positioning using satellite positioning  of Niesen.  As disclosed in Walsh, the motivation  for the combination would be to use the device moveable that has a rigid body as an extension of the ability to be flexible for a better results becoming the device more efficient and reliable.
For claims 25 and 53, Niesen disclose all the subject matter of the claimed invention with the exemption of the moveable object has at least one articulating joint as recited in claims 25 and 53.
Walsh from the same or analogous art teaches the moveable object has at least one articulating joint (Column 3 , lines30-35). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the moveable object has at least one articulating joint as taught by Walsh into the Mobile platform positioning using satellite positioning  of Niesen.   
The moveable object has at least one articulating joint can be modify/implemented by combining the moveable object has at least one articulating joint with the device. This process is implemented as a hardware solution or as firmware solutions of Walsh into the Mobile platform positioning using satellite positioning  of Niesen.  As disclosed in Walsh, the motivation  for the combination would be to use the device moveable that has a rigid body as an extension of the ability to be flexible for a better results becoming the device more efficient and reliable.
Claims 27, 28, 55 and 56   are rejected under 35 U.S.C. 103 as being un-patentable over by Niesen et al Patent Application No. :( US 2017/0227656 A1) herein after referred as Niesen, in view of  Speidel et al US Patent Application No.:( US 2022/0052753 A1)  herein after referred as Speidel.
For claims 27 and 55, Niesen disclose all the subject matter of the claimed invention with the exemption of the identifiers are temporary identifiers assigned to the plurality of UEs for a duration of a positioning session between the positioning entity and the UE as recited in claims 27 and 55.
Walsh from the same or analogous art teaches the identifiers are temporary identifiers assigned to the plurality of UEs for a duration of a positioning session between the positioning entity and the UE (Paragraph [0067] , lines 1-19). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identifiers are temporary identifiers assigned to the plurality of UEs for a duration of a positioning session between the positioning entity and the UE as taught by Walsh into the Mobile platform positioning using satellite positioning  of Niesen.   
The identifiers are temporary identifiers assigned to the plurality of UEs for a duration of a positioning session between the positioning entity and the UE can be modify/implemented by combining the identifiers are temporary identifiers assigned to the plurality of UEs for a duration of a positioning session between the positioning entity and the UE with the device. This process is implemented as a hardware solution or as firmware solutions of Walsh into the Mobile platform positioning using satellite positioning  of Niesen.  As disclosed in Walsh, the motivation  for the combination would be to use the temporary identifiers assigned to the plurality of UEs  for a promptly identification of the user’s equipment for a better management control.
For claims 28 and 56, Niesen disclose all the subject matter of the claimed invention with the exemption of the identifiers are global identifiers that uniquely identify the plurality of UEs as recited in claims 28 and 56.
Walsh from the same or analogous art teaches the identifiers are global identifiers that uniquely identify the plurality of UEs (Paragraph [0064] , lines 4-12). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identifiers are global identifiers that uniquely identify the plurality of UEs as taught by Walsh into the Mobile platform positioning using satellite positioning  of Niesen.   
The identifiers are global identifiers that uniquely identify the plurality of UEs can be modify/implemented by combining the identifiers are global identifiers that uniquely identify the plurality of UEs with the device. This process is implemented as a hardware solution or as firmware solutions of Walsh into the Mobile platform positioning using satellite positioning  of Niesen.  As disclosed in Walsh, the motivation  for the combination would be to use the global identifiers in the plurality of UEs  allowing the international communication becoming more efficient and reliable for a better out the network communication establishment.
Allowable Subject Matter
Claims  14, 21-23 and 48 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20050114023-A1
Williamson, Walton Ross
US-2010029287 4-A1
Duggan; David S.
US-11502551-82
Leabman; Michael A.
US-20220045554-A1
Leabman; Michael A.
US-20200006988-A1
LEABMAN; Michael A.
US-20190308104-A1
Nicolades; Ian
US-20190301873-A1
Prasser; David
US-20190220002-A1
HUANG; Zhicong
US-20190166453-A1
EDGE; Stephen William
US-20180283882-A1
HE; Zhe
US-20140155098-A1
Markham; Andrew
US-5365516-A
Jandrell; Louis H. M.
US-20200257301-A1
Weiser; Doron


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642